IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41255
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFREDO CASAS-GARCIA, Jr.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-99-CR-192-1
                       --------------------
                           July 12, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alfredo

Casas-Garcia, Jr., has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Casas-Garcia has received a copy of counsel’s motion and brief

but has not filed a response.   Our independent review of the

brief and the record discloses no nonfrivolous issue for appeal.

See id.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.